Citation Nr: 0739011	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to October 30, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that increased the evaluation of the 
veteran's PTSD to 70 percent, and granted entitlement to a 
TDIU, each effective September 30, 2002.  The veteran 
perfected an appeal to the Board challenging the 70 percent 
rating for his PTSD and the effective date assigned by the RO 
for the TDIU award.  

The veteran's PTSD claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to September 30, 2002, the veteran was employed in a 
full-time job and thus his service-connected PTSD did not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

An effective date earlier than September 30, 2002, for the 
award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

Although the veteran perfected a timely appeal challenging 
the RO's assignment of September 30, 2002, as the effective 
date of his TDIU award, he has offered no specific 
contentions in support of this claim.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less 
than total if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. § 4.16(a).  Generally, 
total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Further, marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).  

Here, the evidence uniformly shows that the veteran was 
employed on a full-time basis for CSX Railroad until 
September 29, 2002.  This evidence includes not only the 
veteran's VA Form 21-8940, "Veteran's Application for 
Increased Compensation Based on Unemployabilty, but also the 
May 2003 letter to the veteran from the Railroad Retirement 
Board indicating that his disability had its onset on 
September 29, 2002.  Further, the medical evidence indicates 
that he was employed until September 29, 2002, and indeed, 
the veteran does not contend otherwise.  Thus, because the 
undisputed facts show that the veteran was employed on a 
full-time basis prior to September 30, 2002, there is no 
entitlement under the law to the benefit sought.  
Accordingly, his claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 
38 C.F.R. § 4.16.


ORDER

Entitlement to an effective date prior to September 30, 2002, 
for the award of a TDIU is denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to an evaluation in excess of 70 percent for his PTSD.  For 
the reasons set forth below, the Board unfortunately finds 
that this issue must be remanded for further development.

The record shows that the veteran receives regular care for 
his PTSD at the Nashville, Tennessee, VA Medical Center.  
Records of his treatment at that facility, however, dated 
since July 2005, have not been associated with the claims 
folder.  Because records generated by a VA facility that may 
have an impact on the adjudication of a claim are considered 
constructively in VA's possession, VA must obtain these 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  Thus, the Board has no discretion and 
must remand this matter.  

Further, because the most recent VA psychiatric examination 
was conducted in June 2003, after obtaining these outstanding 
records, the veteran must be afforded a VA psychiatric 
examination.  

As a final point, the Board observes that the veteran 
appointed Mr. Richard A. LaPointe, a private attorney, to 
represent him in this appeal.  Mr. LaPointe has since retired 
from the practice of law.  As such, VA can no longer 
recognize him as the veteran's representative.  An appellant, 
however, must be afforded the full right to representation in 
all stages of an appeal.  38 C.F.R. § 20.600 (2007).  Thus, 
on remand, the RO must provide the veteran the opportunity to 
select another private attorney, agent or veterans service 
organization to represent him, and inform him of his right to 
proceed without representation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and advise him that because Mr. Richard 
A. LaPointe has retired from the 
practice of law VA can no longer 
recognize him as his representative.  
The veteran should be informed that he 
has the right to select another 
attorney, agent or veterans service 
organization to represent him, and 
should also be advised that he has a 
right to proceed without a 
representative.  He should be requested 
to clarify representation in this 
appeal and be provided with the 
appropriate form on which to do so.

2.  The RO records should obtain 
records from the Nashville, Tennessee, 
VA Medical Center, dated since July 
2005.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessement of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

4.  The RO should reconsider the 
veteran's appeal.  If the benefit 
sought on appeal is not granted, the RO 
must issue a supplemental statement of 
the case and the veteran should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


